ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
APTIM Federal Services, LLC                     )   ASBCA Nos. 62374, 62375, 62605
                                                )
Under Contract No. N62473-17-C-2005             )

APPEARANCES FOR THE APPELLANT:                      Robert G. Barbour, Esq.
                                                    Timothy E. Heffernan, Esq.
                                                     Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew D. Bordelon, Esq.
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE HERZFELD

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $4,200,000.
This amount is inclusive of costs and Contract Disputes Act interest. No further interest
shall be paid.

       Dated: September 13, 2021



                                                    DANIEL S. HERZFELD
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals



(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62374, 62375, 62605,
Appeals of APTIM Federal Services, LLC, rendered in conformance with the Board’s
Charter.

      Dated: September 13, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2